Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of Claims

	Amendment filed 05/14/2021 is acknowledged.  Claims  1, 2, 6, 9, 10, 14-18, 21-24, 26, 28, 31, 32, 35, 36, 39, 40, 42, 43, and 47 are canceled. Claim 48 is added.  Claims 46,48 are pending.
Abstract
	Abstract filed 05/14/2021 is acknowledged.


Applicant’s arguments have been fully considered and were deemed to be persuasive-in-part. Rejections not reiterated from previous Office actions are hereby withdrawn in view of amendments to the claims and applicant’s arguments.  
Claim Rejections - 35 USC §  103.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
It is further noted that the Supreme Court decision in KSR Intl. Co. v. Teleflex Inc. rejected the rigid approach of applying a strict TSM test as the sole basis for obviousness and that the analysis for obviousness need not seek out precise teachings directed to the specific subject matter of a claim. Further the decision set forth that the analysis can take into account the inferences and creative steps that a person of ordinary skill in the art could employ and that a person of ordinary skill in the art is also a person of ordinary creativity, not an automaton. Further, the decision set forth that a combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Claims 46,48 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 20130205719  in view of US 2006/0147480.

US 20130205719  teach vial preparation for a pharmaceutical formulation in the sealed container comprising: (i) performing one or more cycles of oxygen reduction by evacuating an unsealed container in a vacuum chamber at P vacuum, wherein Pvacuum is a pressure of from 0.05 bar to 0.15 bar, and aerating the unsealed container in the vacuum chamber with a non-oxidizing gas at an aeration pressure of from 800 mbar to 1000 mbar; and (ii) sealing the container. See US 20130205719 paragraphs 4, 9,16,47,131,132.
With regard to the equation in steps b,c of the claim  prior art does not  teach the same mathematical equations as the instant claim.  However, it is well known that, according to universal gas laws, amount of molecules of gas (such as oxygen) is proportional to pressure and volume.     See https://en.wikipedia.org/wiki/Ideal_gas_law, for example. Considering that volume in the headspace remains the same, and Paeration  can be re-written as derivative of Pstart or Pvacuum , the equation of claim 46 can be derived.  Inasmuch as the references address mathematical calculations of the same problem, using same parameters, applying a modified mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. The equations themselves are not a patentable subject matter; as to the method steps utilizing particular equations, the use of particular mathematical means would have accomplished the same 
With regard to liquid pharmaceutical formulation being a recombinant protein formulation, US 20130205719  teach that pharmaceutical formulation contains a substance, in general (claims 23-25, paragraphs 3, 20-26), but does a substance being a recombinant protein, in particular.   However, inasmuch as storing recombinant protein and antibodies liquid formulations is a common practice in pharmaceutical art – see US 2006/0147480  (claims 160-163) for example - one of ordinary skill in the art would have recognized that utilizing vial preparation of  US 20130205719  to prepare pharmaceutical formulation of substance of interest would have yielded no more than the predictable outcome which one of ordinary skill would have expected to achieve with this common tool of the trade  and was therefore an obvious expedient. The Court in KSR Int'l v. Teleflex lnc. (127 S. Ct. 1727, 1740, 2007) held that "[t]he gap between the prior  art and [the claimed subject matter] is simply not so great as to render the system nonobvious to  one reasonably skilled in the art."
With regard to claim 48, the oxygen content is less than 5% - see Table 2, for example

Response to arguments
Applicant discusses technical differences of method as described in the specification; however, the limitations discussed are not reflected in the claims. 

Conclusion.
	No claims are allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Final A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb